Citation Nr: 0942145	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  05-17 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to March 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 Regional Office (RO) in 
Decatur, Georgia rating decision, which denied the claim on 
appeal.

The Veteran had a hearing before the undersigned Veterans Law 
Judge in August 2009.  A transcript of that proceeding has 
been associated with the claims folder.


FINDINGS OF FACT

The preponderance of the evidence is against finding a 
relationship between the Veteran's period of military service 
and any current low back disability.


CONCLUSION OF LAW

The Veteran's current low back disability is not the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by or on behalf of the Veteran.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of 
Veteran's Affairs (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless. 

VCAA letters dated in January 2004, June 2004, and March 2006 
fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b)(1) (2009); Quartuccio, at 187.  The Veteran was 
advised that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  These letters informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.

The March 2006 letter explained to the Veteran how disability 
ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  To that end, the Board observes that the duty to 
assist noted above does not negate the Veteran's ultimate 
responsibility to assure that the VA receives all the 
information and evidence needed to substantiate his claim.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  During 
the August 2009 Board hearing the Veteran indicated that he 
had received treatment for his back problems from a Dr. 
Hamwell and Dr. Christopher and that he had copies of some of 
those treatment records; however, he failed to provide either 
the treatment records directly to the VA or an authorization 
and consent form to permit VA to seek the records directly 
from the private treatment facilities, even though he was 
provided such forms.  Moreover, the Veteran failed to provide 
contact information as to these private treatment providers.  
The Board notes the Veteran did provide sufficient 
identifying contact information for a Dr. Whitehead and the 
VA sought and received treatment records from this treatment 
provider.  As such, no private treatment records, other than 
those from Dr. Whitehead, could be obtained.   

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 C.F.R. § 3.159(c)(4).  In this case, the Board 
concludes an examination is not needed.  VA has a duty to 
provide a VA examination when the record lacks evidence to 
decide the Veteran's claim and there is evidence of: (1) a 
current disability; (2) an in-service event, injury, or 
disease; and (3) some indication that the claimed disability 
may be associated with the established event, injury, or 
disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  As will be discussed in greater detail below, the 
Board believes that there is no credible evidence suggesting 
an association between any alleged current disability and any 
event, injury, or disease in service.  Specifically, there is 
no evidence of a competently diagnosed in-service back 
injury, credible evidence of continuity of back problems from 
service, or competent and credible evidence of a link between 
any current back disability and the Veteran's military 
service.  Thus, VA is not required to provide the Veteran 
with a VA examination in conjunction with this claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009). 
 
In order to establish service connection for a disability, 
there must be (1) medical evidence of the current disability; 
(2) medical, or in certain circumstances, lay evidence of the 
in-service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 
12 Vet. App. 247, 253 (1999)).  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005); Layno v. Brown, 6 Vet. App. 465 (1994).  He 
is not, however, competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any 
current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).

The Veteran alleges he has a back disability due to injuries 
sustained in April 1964 while serving in Germany.  
Specifically, the Veteran claims to have injured his back 
carrying an iron bed on stairs when the bed slipped and 
pressed against the side of the Veteran's body.  The Veteran 
asserts he was treated for back problems associated with this 
accident immediately thereafter.    

Initially, the Board notes that the Veteran's service 
treatment records confirm the April 1964 accident involving 
the bed.  However, rather than documenting complaints, 
treatment, or diagnosis of a back injury, the service 
treatment records reflect the Veteran complained solely of an 
injured left testis, for which he was prescribed two days of 
bed rest and cold packs.  The final diagnosis was contusion 
of the left testis and epididymis and approximately a week 
and a half after the accident the Veteran had no complaints 
and was subsequently released from medical care.  The service 
treatment records, moreover, are wholly silent otherwise as 
to any complaints, treatment, or diagnoses of any chronic 
back disability.  In the Veteran's Report of Medical History 
in December 1964 he stated he was in very good condition, 
with no history of arthritis, rheumatism, or deformity of the 
bones or joints.  The Veteran noted only a painful tooth, for 
which dental work had been done.  A contemporaneous medical 
examination revealed a normal spine.

After service, there is no evidence of medical treatment for 
back problems for over three (3) decades.  The Veteran 
contends he contacted several VA medical facilities shortly 
after service.  However, the Veteran does not contend these 
visits were for treatment purposes.  Rather, the Veteran 
asserts he was attempting to confirm that his service 
treatment records had been received to preserve any future 
claims he might have for benefits.  During the August 2009 
Board hearing, the Veteran reported experiencing intermittent 
back pain from service, increasing in intensity through his 
30s and 40s, until back problems forced him to retire at age 
53 or 54.  The first notation in the claims file of back 
problems is from November 1998, when the Veteran was age 54.  
At that time, the Veteran reported chronic low back 
discomfort.  In March 1999, the Veteran was assessed with a 
herniated nucleus pulposus of the lumbosacral spine.  The 
records do not include a reported date of onset or any 
mention or attribution of the problems to military service.

As the Veteran does have a current diagnosis of a back 
disability, the crucial inquiry is whether the Veteran's 
current back disability is related to any incident of 
service.  For the reasons and bases set forth below, the 
Board concludes it is not.

The Board finds there is no competent evidence of record 
demonstrating an in-service back disability or continuity of 
back problem symptomatology since service.  In reaching this 
decision, the Board has considered the Veteran's statements 
and descriptions of the in-service injuries, and his 
assertions of a continuity of symptomatology thereafter.  The 
Board has "the authority to discount the weight and probity 
of evidence in the light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, 
the "inherent characteristics" of the Veteran's current 
statements as to the circumstances of his in-service injury 
are inconsistent with the objective medical record and the 
Veteran's own contemporaneous statements.  The Board has also 
considered the case of Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006), wherein the Court held the Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence.  
However, not only do the service treatment records fail to 
document injuries or complaints as the Veteran described 
associated with the April 1964 accident with the bed, but the 
same records reflect that the Veteran complained of left 
testis pain and not back pain, following the incident.  
Moreover, physical examination of the spine was normal on 
separation and the Veteran reported he was in very good 
condition with no bone or joint problems.  In addition, the 
Veteran made no complaints of back problems for over thirty 
(30) years after service.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (holding that a prolonged period 
without medical complaint can be considered, along with other 
factors concerning a veteran's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service that resulted in 
any chronic or persistent disability).  When the Veteran did 
first complain of back problems, in November 1998, he noted 
the back pain was chronic, but the contemporaneous treatment 
records do not reflect that he attributed onset as during his 
military service or shortly thereafter.  

While the Board acknowledges the Veteran is competent to 
provide evidence of his own experiences, to include the 
report of symptoms during service, the fact that the 
Veteran's spine was noted as normal at separation, that over 
three (3) decades passed after separation before complaining 
of back problems, and that initially the Veteran reported 
onset of  back problems from approximately October 2003 
weighs heavily against finding his current assertions of 
continuity of symptomatology to be credible.

In short, the Board gives greater credence and weight to the 
contemporaneous medical records filed in this matter.  
Regardless of whether the Veteran is purposely 
mischaracterizing the events in service or unintentionally 
doing so because of some other reason, the ultimate 
conclusion is that his statements are simply not credible 
evidence.  As discussed above, there are objective documents 
and the Veteran's own statements that refute his claim of 
suffering an in-service back injury.  Because of the 
inconsistency, and the lack of corroborating objective 
evidence, the Board finds that the Veteran's allegations have 
no probative value.

As there is no credible evidence of a continuity of 
symptomatology since service, no indication that the Veteran 
is competent to render a medical opinion otherwise linking 
his current disability to service, and there is no other 
medical evidence linking any current back disability to any 
incident of military service, the Board concludes that the 
preponderance of the evidence is against granting service 
connection.  See Rucker, supra; Gutierrez, supra.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for a low back disability must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); 
see generally Hickson, supra.


ORDER

Entitlement to service connection for a low back disability 
is denied.





____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


